EXHIBIT 32 - CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of American Axle & Manufacturing Holdings, Inc. (Issuer) on Form 10-K for the period ending December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (Report), I, Richard E. Dauch, Chairman of the Board & Chief Executive Officer of the Issuer, and I, Michael K. Simonte, Group Vice President - Finance & Chief Financial Officer of the Issuer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. /s/ Richard E. Dauch /s/ Michael K. Simonte Richard E. Dauch Michael K. Simonte Co-Founder, Chairman of the Board & Group Vice President – Finance & Chief Executive Officer Chief Financial Officer February 20, 2008 February 20, 2008
